DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-4, 10, 12-13, 15 and 17-23, in the reply filed on 01/28/2022, is acknowledged.
Applicant’s election without traverse of a peptide (species of second agent of interest); between weekly and daily (species of frequency of application); dermatitis (species of disease), in the reply filed on 01/28/2022, is acknowledged.
Claims 37, 41-42 and 44-45 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 01/28/2022.
Claim Rejections - 35 USC § 112 – Improper Dependency
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS. —Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation 

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 13 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 13 recites zinc as a second AOI. Claim 2, from which claim 13 depends, recites that the first and second AOIs are different. Claim 1, from which claim 2 depends recites the first AOI as zinc. As such, claim 13 does not further limit the subject matter of claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103 - Obviousness
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 10, 12-13, 15 and 17-23 are rejected under 35 U.S.C. 103 as being unpatentable over Garraway et al (US 2016/0193147 A1), in view of Salleh et al .
Garraway disclosed [0013] a vesicular formulation comprising a lipid (e.g., phosphatidylcholine, [0076-0078]), a surfactant (e.g., polysorbate-80, [0080]) and an AOI, wherein the AOI was bonded to a component of the vesicle such that the AOI was on the external surface of the vesicle (e.g., the AOI was covalently bonded to a component such that it presented on the external surface of the vesicle). The component to which the AOI was bonded, was a lipid and/or a surfactant component. The vesicles [0019] were deformable.
During the manufacture [0064] of the vesicles, the ratio of modified components (i.e. with AOls attached) to non-modified components (i.e. without AOls attached) was adjusted to control both the degree with which multiple modified components (and thus AOls) were incorporated into the vesicles, and also the number of vesicles that contained at least one AOI. The percentage of modified vesicles (as a proportion of total vesicles) in the final preparation ranged from 0.1% to 100 (e.g., the final preparation included multiple colloidal dispersions, including a first, second, third colloidal particle, etc.). A single or a plurality of AOIs were disclosed, where all were the same or different [0023].
Topical application was generally disclosed [0001, 0015]. Antimicrobials [0070, 0089], as well as peptides (e.g., reads on a second AOI) [0024]; tetra- and tripeptides taught at [0025]) were generally disclosed.
Although Garraway generally disclosed antimicrobials, Garraway did not specifically teach zinc, as recited in claim 1. Garraway did not teach between daily and weekly application, as instantly elected.
st and 3rd sections].
Since Garraway generally disclosed antimicrobials, it would have been prima facie obvious to one of ordinary skill in the art to include, within Garraway, zinc, as taught by Sallah. An ordinarily skilled artisan would have been so motivated, because zinc has long been known to resist infection by numerous bacteria. It is nature’s antimicrobial, killing bacteria by starving them. There is no way that bacteria can evolve to become resistant to the anti-microbial powers of zinc, which is an advantage for designing antibacterial agents, as taught by Sallah [Sallah: page 1, 1st and 3rd sections].
The combined teachings of Garraway and Sallah did not teach between daily and weekly application.
Koo taught [abstract] methods for administering topical formulations, applied [0036] a single time or a plurality of times over a given time period, e.g., daily, weekly, biweekly, monthly, etc., as convenient to the user, and as apparent to those of skill in the art [0035].
Since Garraway generally taught topical formulations, it would have been prima facie obvious to one of ordinary skill in the art to include, within Garraway, daily and weekly applications, as taught by Koo. An ordinarily skilled artisan would have been motivated to include applications as convenient to the user, and as apparent to those of skill in the art, as taught by Koo [Koo, 0035-0036].
.
Claim 15 is rendered prima facie obvious because Garraway taught chlorhexidine [0089].
Claim 23 is rendered prima facie obvious because Garraway taught buffers [0070].

Nonstatutory Double Patenting
A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-4, 10, 12-13, 15 and 17-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 10,744,090 B2, in view of Garraway et al (US 2016/0193147 A1), and further in view of Koo et al (US 2004/0202706 A1).
Although the claims at issue are not identical, they are not patentably distinct from each other. The issued claims recite all of the features instantly recited for the formulation, except for a second colloidal dispersion. The instant claims require a second colloidal dispersion, further limited to a second AOI that is different from the first AOI. The claims additionally require daily to weekly application. Such limitations (e.g., second colloidal with a second, different, AOI; daily to weekly application) are not recited by the issued claims. 

It would have been prima facie obvious to one of ordinary skill in the art to have included a second colloidal dispersion within the issued composition. The ordinarily skilled artisan would have been motivated to manufacture compositions comprising vesicular formulations, as taught by Garraway.
Garraway generally taught topical formulations, but was silent daily to weekly application.
Koo taught [abstract] methods for administering topical formulations, applied [0036] a single time or a plurality of times over a given time period, e.g., daily, weekly, biweekly, monthly, etc., as convenient to the user, and as apparent to those of skill in the art [0035].
Since Garraway generally taught topical formulations, it would have been prima facie obvious to one of ordinary skill in the art to include, within Garraway, daily and weekly applications, as taught by Koo. An ordinarily skilled artisan would have been .

Claims 1-4, 10, 12-13, 15 and 17-23 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 12, 14, 16, 22-23, 26, 33-34, 36, 38, 49 and 73 of copending Application No. 16/929,009 in view of Garraway et al (US 2016/0193147 A1), further in view of Salleh et al (https://www.abc.net.au/science/articles/2013/11/14/3890084.htm, 2013) and further in view of Koo et al (US 2004/0202706 A1).
Although the claims at issue are not identical, they are not patentably distinct from each other. The copending claims recite all of the features instantly recited for the formulation, except for a second colloidal dispersion. The instant claims require a second colloidal dispersion, further limited with a second AOI that is different from the first AOI. Additionally, the instant claims are limited to a first AOI as zinc. Such ingredients (e.g., second colloidal with a second, different, AOI; first AOI as zinc) are not recited by the issued claims.
Garraway disclosed [0013] a vesicular formulation comprising a lipid (e.g., phosphatidylcholine, [0076-0078]), a surfactant (e.g., polysorbate-80, [0080]) and an AOI, wherein the AOI was bonded to a component of the vesicle such that the AOI was on the external surface of the vesicle. The component to which the AOI was bonded, was a lipid and/or a surfactant component. The vesicles [0019] were deformable. The percentage of modified vesicles (as a proportion of total vesicles) in the final preparation ranged from 0.1% to 100 (e.g., the final preparation included multiple colloidal dispersions, including 
It would have been prima facie obvious to one of ordinary skill in the art to have included a second colloidal dispersion within the issued composition. The ordinarily skilled artisan would have been motivated to manufacture compositions comprising vesicular formulations, as taught by Garraway.
Garraway did not specifically teach zinc.
Nevertheless, Sallah taught that zinc has long been known to resist infection by numerous bacteria. It is nature’s antimicrobial, killing bacteria by starving them. There is no way that bacteria can evolve to become resistant to the anti-microbial powers of zinc, which is an advantage for designing antibacterial agents [page 1, 1st and 3rd sections].
It would have been prima facie obvious to one of ordinary skill in the art to include, within the copending claims, zinc, as taught by Sallah. An ordinarily skilled artisan would have been so motivated, because zinc has long been known to resist infection by numerous bacteria. It is nature’s antimicrobial, killing bacteria by starving them. There is no way that bacteria can evolve to become resistant to the anti-microbial powers of zinc, which is an advantage for designing antibacterial agents, as taught by Sallah [Sallah: page 1, 1st and 3rd sections].
The combined teachings of Garraway and Sallah did not teach between daily and weekly application.
Koo taught [abstract] methods for administering topical formulations, applied [0036] a single time or a plurality of times over a given time period, e.g., daily, weekly, 
It would have been prima facie obvious to one of ordinary skill in the art to include, within the copending claims, daily and weekly applications, as taught by Koo. An ordinarily skilled artisan would have been motivated to include applications as convenient to the user, and as apparent to those of skill in the art, as taught by Koo [Koo, 0035-0036].
This is a provisional nonstatutory double patenting rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CELESTE A RONEY whose telephone number is (571)272-5192. The examiner can normally be reached Monday-Friday; 8 AM-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/CELESTE A RONEY/Primary Examiner, Art Unit 1612